Citation Nr: 0608050	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-26 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chest pain, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for left shoulder pain, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for a right ankle 
sprain, including as due to an undiagnosed illness.

4.  Entitlement to service connection for gastrocnemius pain, 
right leg (claimed as right leg pain), including as due to an 
undiagnosed illness.

5.  Entitlement to service connection for erectile 
dysfunction, including as due to an undiagnosed illness.

6.  Entitlement to service connection for increased/elevated 
cholesterol, including as due to an undiagnosed illness.

7.  Entitlement to service connection for residuals of 
vaccinations, P-tab, gamma globulin and anthrax. 

8.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, cervical spine.

9.  Entitlement to an initial compensable evaluation for 
degenerative joint disease, right shoulder. 

10.  Entitlement to an initial compensable evaluation for 
residuals, puncture wound of right thumb.

11.  Entitlement to an initial compensable evaluation for 
residuals, tendinitis, right wrist.

12.  Entitlement to an initial compensable evaluation for 
residuals, tendinitis, left wrist.

13.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  

14.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome, right knee.

15.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome, left knee.

16.  Entitlement to an initial compensable evaluation for 
vision impairment, left eye.  

17.  Entitlement to an initial compensable evaluation for 
residuals, jaw injury. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1982 to August 
2002, including in the Southwest Asia theater of operations 
during the Persian Gulf War. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  

In its September 2002 rating decision, the RO did not 
characterize any of the veteran's service connection claims 
to reflect consideration under the law and regulations 
applicable to claimants who served in the Persian Gulf in 
support of Operation Desert Storm.  Given that the veteran 
served in this capacity and is claiming that he experiences 
symptoms secondary to such service, however, the Board has 
recharacterized the veteran's service connection claims to 
reflect such consideration.  With regard to those service 
connection claims denied below, the Board based such denials 
on a lack of evidence of a current disability.  Inasmuch as 
the RO denied such claims on the same basis, the veteran is 
not prejudiced as a result of the Board's action in 
recharacterizing those claims.  With regard to the remaining 
service connection claims, remanded below, the RO will have 
the opportunity to consider such claims in the first instance 
under the law and regulations applicable to claimants who 
served in the Persian Gulf in support of Operation Desert 
Storm.  

The veteran's appeal initially involved an additional claim, 
specifically, entitlement to service connection for 
residuals, crush injury, left long finger.  However, in a 
rating decision dated in August 2003, the RO granted the 
veteran that claim; it is thus not now before the Board for 
appellate review.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in September 2003, the veteran requested a 
Board hearing in Washington, D.C.  Subsequently, in another 
VA Form 9 received at the RO during that month, the veteran 
indicated that he did not want a Board hearing.  Despite this 
fact, in a letter dated in July 2004, the Board acknowledged 
the veteran's hearing request and informed him of the date of 
the scheduled hearing.  On that date, however, the veteran 
failed to appear.  The Board thus deems the veteran's hearing 
request withdrawn under 38 C.F.R. § 20.702(d) (2005).

The claims of entitlement to service connection for chest 
pain and gastrocnemius pain, right leg, both including as due 
to an undiagnosed illness, entitlement to an initial 
evaluation in excess of 10 percent for degenerative joint 
disease, cervical spine, entitlement to an initial 
compensable evaluation for degenerative joint disease, right 
shoulder, entitlement to an initial compensable evaluation 
for residuals, tendinitis, right wrist, entitlement to an 
initial compensable evaluation for residuals, tendinitis, 
left wrist, entitlement to an initial evaluation in excess of 
10 percent for patellofemoral pain syndrome, right knee, 
entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral pain syndrome, left knee, and entitlement 
to an initial compensable evaluation for vision impairment, 
left eye, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims of entitlement to service 
connection for left shoulder pain, a right ankle sprain, 
erectile dysfunction, increased/elevated cholesterol, and 
residuals of vaccinations, P-tab, gamma globulin and anthrax, 
and entitlement to higher initial evaluations for a puncture 
wound of right thumb, hemorrhoids, and residuals of a jaw 
injury.  

2.  The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.

3.  The veteran does not currently have left shoulder pain.

4.  The veteran does not currently have residuals of a right 
ankle sprain.

5.  The veteran does not currently have erectile dysfunction.  

6.  The veteran does not currently have a disability 
manifested by increased/elevated cholesterol.

7.  The veteran does not currently have residuals of 
vaccinations, P-tab, gamma globulin and anthrax. 

8.  The veteran is left handed.

9.  The veteran's right thumb is not ankylosed, favorably or 
unfavorably, and does not cause limitation of motion to such 
a degree that it hinders the veteran's ability to oppose 
completely his fingers with his thumb.  

10.  The veteran's right thumb disability causes occasional 
locking and discomfort, including on use.  

11.  The veteran has infrequent recurrences of external 
hemorrhoids, which are no more than moderate in severity.  

12.  The veteran's jaw disability manifests as slight pain on 
palpation of several muscles of mastication, but does not 
cause loss of motion of the mandible or any other loss of 
masticatory function.


CONCLUSIONS OF LAW

1.  Left shoulder pain was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.317 (2005).

2.  Residuals of a right ankle sprain were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307. 3.309, 3.317 (2005).

3.  Erectile dysfunction was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.317 (2005).

4.  A disability manifested by increased/elevated cholesterol 
was not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117, 1131, 1137, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2005).

5.  Residuals of vaccinations, P-tab, gamma globulin and 
anthrax were not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1117, 1131, 1137, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309, 3.317 (2005).

6.  The criteria for entitlement to an initial 10 percent 
evaluation for residuals, puncture wound of right thumb, have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5224, 5228 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2001).

7.  The criteria for entitlement to an initial compensable 
evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.10, 4.114, Diagnostic Code 7336 (2005).

8.  The criteria for entitlement to an initial compensable 
evaluation for residuals, jaw injury, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.10, 4.150, Diagnostic Code 9903 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that, with regard to the veteran's claims of 
entitlement to service connection for left shoulder pain, a 
right ankle sprain, erectile dysfunction, increased/elevated 
cholesterol, and residuals of vaccinations, P-tab, gamma 
globulin and anthrax, and entitlement to higher initial 
evaluations for residuals, puncture wound of right thumb, 
hemorrhoids, and residuals, jaw injury, VA strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

1.  Claims for Service Connection

The RO provided the veteran VCAA notice on his claims for 
service connection by letter dated in April 2002, before 
initially deciding those claims in a rating decision dated in 
September 2002.  The timing of such notice thus reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the April 2002 letter, the RO acknowledged the veteran's 
claims, explained to him what the evidence needed to show to 
support those claims, identified the type of evidence that 
would best do so, notified him of the VCAA and VA's duty to 
assist, and indicated that it was developing his claims 
pursuant to that duty.  As well, the RO identified the 
evidence it had requested and/or received in support of the 
veteran's claims and the evidence the veteran still needed to 
submit.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining such evidence provided he 
identified the sources thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to identify or send to the RO all pertinent evidence, 
or to indicate that he knew of no evidence or information to 
support his claims.    

Moreover, in a rating decision dated in September 2002, a 
statement of the case issued in August 2003, and a 
supplemental statement of the case issued in October 2003, 
the RO explained the reasons for which it denied the 
veteran's claims and the evidence it had considered in doing 
so.  In addition, the RO provided the veteran the regulations 
pertinent to his claims, including those explaining VA's 
duties to notify and assist.  

2.  Claims for Higher Initial Evaluations

As previously indicated, the RO provided the veteran VCAA 
notice on his claims for service connection in April 2002, 
before granting some of those claims in a rating decision 
dated in September 2002.  The veteran then appealed the 
initial evaluations assigned his service-connected 
disabilities.  Part of the veteran's appeal thus ensues not 
from the original service connection claims, but from a 
notice of disagreement, which raised new claims for higher 
initial evaluations.  

In such a case, the aforementioned notice requirements of the 
VCAA do not apply.  Rather, because VA furnished the veteran 
VCAA notice pursuant to 38 U.S.C.A. 
§ 5103(a) (West 2002) pertaining to his service connection 
claims, after the filing of the notice of disagreement, the 
veteran was not entitled to additional VCAA notice pertaining 
to his newly raised claims for higher initial evaluations.  
Instead, to ensure that the veteran was adequately informed, 
VA was required to issue a statement of the case, which 
notified the veteran of the law and regulations pertinent to 
his appeal and the evidence upon which the RO relied in 
assigning the initial evaluations at issue.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  In this case, the RO provided the 
veteran such a statement of the case in August 2003, thereby 
satisfying the notice requirements of the VCAA, as 
interpreted in VAOPGCPREC 8-2003.   

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  First, the RO secured and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claims, including 
service medical records and a report from the Department of 
the Army.  In a written statement received in March 2002, the 
veteran noted that he had received no treatment other than 
that which was reflected in his service medical records for 
the disorders at issue in this appeal.  Second, the RO 
conducted medical inquiry in an effort to substantiate the 
veteran's claims by affording him VA examinations, during 
which examiners discussed the claimed disorders at issue in 
this appeal.     

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Service Connection

The veteran seeks service connection for various medical 
conditions, including left shoulder pain, a right ankle 
sprain, erectile dysfunction, increased/elevated cholesterol, 
and residuals of vaccinations, P-tab, gamma globulin and 
anthrax.  He asserts that these conditions developed as a 
result of his two decades of active service, including in the 
Persian Gulf in support of Operation Desert Storm.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

With regard to claims for service connection under 38 
U.S.C.A. § 1117 based on service in the Persian Gulf, the law 
provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2005).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2005).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

1.  Left Shoulder Pain

As previously indicated, the veteran in this case served on 
active duty from August 1982 to August 2002, including in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  His service medical records reflect that, during this 
time period, he complained of and sought treatment for left 
shoulder pain.  In January 1985 and June 1998, examiners 
attributed such pain to muscle overuse and a possible muscle 
strain.  During retention and Medical Board examinations 
conducted in September 1999 and September 2001, the veteran 
reported left shoulder problems, including pain.  During the 
latter examination, an examiner noted a normal clinical 
evaluation of the upper extremities with the exception of 
bilateral pain.

Since discharge, the veteran has not received any left 
shoulder treatment; however, he has undergone a VA 
examination of his left shoulder.  During that examination, 
conducted in May 2002, he denied having any left shoulder 
problem.  The examiner performed a physical evaluation and 
diagnosed left shoulder with insufficient evidence to warrant 
a diagnosis of any acute or chronic medical condition.  X-
rays showed no abnormality of the left shoulder.

As previously indicated, to prevail in a claim for service 
connection, a claimant must submit competent evidence 
establishing the existence of a current disability resulting 
from service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the veteran's initial assertions are the only 
evidence of record establishing that he has left shoulder 
pain.  Because the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to render 
a competent diagnosis, his assertions may not be considered 
competent evidence of a current disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as the veteran does not currently have left shoulder 
pain, the Board concludes that such pain was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, the claim 
must be denied.

2.  Residuals of Right Ankle Sprain

During service, the veteran complained of and sought 
treatment for right ankle pain.  In April 1983, the veteran 
indicated that he had recently twisted his right ankle.  
X-rays revealed no abnormality other than swelling and an 
examiner attributed the reported pain to a right ankle 
sprain.  On multiple occasions from June 1983 to November 
1993, the veteran reported additional right ankle injuries 
and examiners diagnosed recurrent right ankle pain secondary 
to old trauma, a possible grade I inversion sprain, and a 
grade 1-2 sprain.  Again, however, x-rays showed no 
abnormalities.  During retention and Medical Board 
examinations conducted in September 1999 and September 2001, 
the veteran reported right ankle problems and examiners noted 
a history of right ankle strains.  Examiners also noted 
normal clinical evaluations of the lower extremities.

Since discharge, the veteran has not received any right ankle 
treatment; however, he has undergone a VA examination of his 
right ankle.  During that examination, conducted in May 2002, 
he reported that he experienced four recurrences of ankle 
sprains yearly, but did not have pain or stiffness on 
examination.  X-rays showed no abnormalities of the right 
ankle.  The examiner performed a physical evaluation and 
diagnosed history, right ankle sprain, resolved with no 
residual sequelae.  

Again, the veteran's assertions are the only evidence of 
record establishing that the veteran has right ankle pain or 
any other residual of a right ankle sprain.  Under Espiritu 
v. Derwinski, 2 Vet. App. at 494-95, such assertions may not 
be considered competent evidence of a current disability.  

Inasmuch as the veteran does not currently have right ankle 
pain, the Board concludes that such pain was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, the claim 
must be denied.

3.  Erectile Dysfunction

During service, beginning in January 1997, the veteran 
complained of and sought treatment for intermittent 
difficulty initiating and maintaining an erection.  In 
February 1997, an examiner diagnosed erectile dysfunction and 
prescribed the veteran medication.  The veteran used such 
medication for in excess of two years.  From 1997 to 2000, 
examiners opined that the veteran's erectile dysfunction was 
related to testicular failure or depression.  

Since discharge, the veteran has not received any treatment 
for erectile function; however, he has undergone a VA 
examination.  During that examination, conducted in May 2002, 
he reported that he was able to get an erection and 
ejaculate, but found Viagra to be helpful.  The examiner 
diagnosed erectile dysfunction with insufficient evidence to 
warrant a diagnosis of any acute or chronic medical 
condition.  

Other than the veteran's assertions, which must be considered 
incompetent in this case, there is no evidence of record 
establishing that the veteran currently has erectile 
dysfunction.  Based on this fact, the Board concludes that 
such dysfunction was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, the claim must be denied.



4.  Disability Manifested by Increased/Elevated Cholesterol

During service, laboratory testing revealed elevated 
cholesterol.  In response, examiners advised the veteran to 
watch his diet and exercise.  During a Medical Board 
examination conducted in September 2001, an examiner noted 
mildly elevated low density lipoprotein, but did not 
attribute such a finding to a particular disability.  

Since discharge, the veteran has not received any treatment 
for a disability manifested by elevated cholesterol.  
Moreover, during his May 2002 VA examination, the examiner 
did not diagnose such a disability.  

Other than the veteran's assertions, which must be considered 
incompetent in this case, there is no evidence of record 
establishing that the veteran currently has a disability 
manifested by elevated cholesterol.  Based on this fact, the 
Board concludes that increased/elevated cholesterol was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, the claim must be denied.

5.  Residuals of Vaccinations, P-tab, Gamma Globulin and 
Anthrax.  

The veteran's service department required the veteran to 
receive certain immunizations during service.  According to 
service and post-service medical records in the claims file, 
since the veteran complied, he has not complained of or 
received treatment for any residual disability of such 
immunizations.  

Other than the veteran's assertions, which must be considered 
incompetent in this case, there is no evidence of record 
establishing that the veteran currently has residuals of in-
service immunizations.  Based on this fact, the Board 
concludes that residuals of vaccinations, P-tab, gamma 
globulin and anthrax were not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, the claim must be denied.

B.  Higher Initial Evaluations

The veteran seeks higher initial evaluations for his right 
thumb and jaw disabilities and hemorrhoids on the basis that 
the evaluations initially assigned these disabilities do not 
accurately reflect the severity of the symptomatology caused 
by these disabilities.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2005).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005); see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2005).  



1.  Residuals of Puncture Wound of the Right Thumb 

The RO has evaluated the veteran's right thumb disability as 
noncompensably 
(0 percent) disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5228, which was not in existence when 
the veteran filed his claims in March 2002.  

Effective August 26, 2002, the criteria for rating the 
specific joints involved in this case, the joints of the 
digits of the hands, were amended.  See 67 Fed. Reg. 48,784, 
48,787 (2002) (codified at 38 C.F.R. § 4.71a, DCs 5216-5230 
(2005)).  Where the law or regulations governing a claim 
change while the claim is pending, as in this case, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  For the period 
prior to the effective date of the change, however, the Board 
must apply the former version of the regulation.  VAOPGCPREC 
3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,422 (2000).

Prior to August 26, 2002, a 10 percent evaluation was 
assignable for favorable ankylosis of the thumb (dominant or 
nondominant).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5224 
(2001).  A 20 percent evaluation was assignable for 
unfavorable ankylosis of the thumb (dominant or nondominant).  
38 C.F.R. § 4.71a, DC 5224 (2001).  Extremely unfavorable 
ankylosis was to be rated as an amputation under DCs 5152 
through 5156.  38 C.F.R. § 4.71a, Note following DC 5227 
(2001).  

Effective August 26, 2002, an evaluation of a disability of a 
finger, including the thumb, may be assigned based on 
limitation of motion.  A noncompensable evaluation is 
assignable for limitation of motion of the thumb (dominant or 
nondominant) with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent evaluation is 
assignable for limitation of motion of the thumb (dominant or 
nondominant) with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228 
(2005).  

Based on these criteria and the evidence discussed below, the 
Board finds that the veteran's right thumb disability picture 
more nearly approximates the criteria for an initial 10 
percent evaluation under 38 C.F.R. §§ 4.40, 4.45, or 
38 C.F.R. § 4.59.   

As previously indicated, the veteran had active service from 
August 1982 to August 2002.  During this time period, he 
sought treatment for right thumb pain.  In March 1983, he 
reported that, in December, a piece of metal struck his right 
thumb.  Thereafter, he allegedly developed a bony spur growth 
on the inner aspect of his thumb joint, phalange side, and 
began to experience sharp pain when moving his right thumb in 
certain directions or when the thumb was hit.  An examiner 
noted point tenderness over the distal interphalangeal (DIP) 
joint.  X-rays revealed a foreign body over the extensor 
tendon.  Later that month, the veteran underwent an excision 
of the foreign body.  During a periodic examination conducted 
in December 1988, the veteran reported trouble with his right 
thumb joint, but an examiner noted no abnormalities of the 
upper extremities.  During separation examination conducted 
in September 2001, the veteran reported that he pulled a 
piece of metal from his right thumb in March 1983.  The 
examiner noted a normal clinical evaluation of the upper 
extremities.  

Since discharge from service, the veteran has not sought 
treatment for right thumb complaints.  He has, however, 
submitted written statements indicating that he experiences 
occasional pain in his right thumb, including on use.  In 
addition, during a VA general medical examination conducted 
in May 2002, an examiner noted that the veteran's right thumb 
occasionally locked at the interphalangeal joint and became 
uncomfortable in cold weather, but did not hinder his ability 
to use tools and utensils and to write without difficulty.  
The examiner also noted that the veteran was left handed, had 
no warmth, swelling or erythema of the right thumb, had 
flexion of the interphalangeal joint to 90 degrees and 
extension to 0 degrees, and was able to oppose the thumb 
without difficulty.  

The above evidence establishes that the veteran's right thumb 
is not ankylosed, favorably or unfavorably, and does not 
cause limitation of motion to such a degree that it hinders 
the veteran's ability to oppose completely his fingers with 
his thumb.  Therefore, a higher initial evaluation is not 
assignable for limitation of motion under either the former 
or revised criteria for rating thumb disabilities.  

A 10 percent evaluation is assignable, however, under either 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet. 
App. at 202, or 38 C.F.R. § 4.59, based on the occasional 
locking and discomfort the veteran experiences on use.  An 
initial evaluation in excess of 10 percent is not assignable 
under these provisions because, during the veteran's VA 
examination, the examiner did not indicate that, during 
flare-ups of right thumb symptomatology, the veteran had 
additional functional impairment.  

The rating schedule is designed to accommodate changes in 
condition.  Therefore, the veteran may be awarded a higher 
evaluation in the future should his right thumb disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, a 
10 percent evaluation is the most appropriate to be assigned 
given the medical evidence of record.  

In light of the foregoing, the Board concludes that the 
criteria for an initial 10 percent evaluation for residuals, 
puncture wound of right thumb, have been met.  In reaching 
this decision, the Board considered the complete history of 
the disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005).  Inasmuch as the evidence supports the veteran's 
claim for a higher initial evaluation for a right thumb 
disability, such claim must be granted.

2.  Hemorrhoids

The RO has evaluated the veteran's hemorrhoids as 
noncompensably disabling pursuant to 38 C.F.R. § 4.114, DC 
7336.  This DC provides that a noncompensable evaluation is 
assignable for external or internal hemorrhoids that are mild 
or moderate.  A 10 percent evaluation is assignable for 
external or internal hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation is 
assignable for external or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, DC 7336 (2005).

Based on these criteria and the evidence discussed below, the 
Board finds that the veteran's hemorrhoid disability picture 
does not more nearly approximate the criteria for a 
compensable evaluation.

During active service, in October 1992, September 1982, April 
1985, January 1988, June 1988, April 1989, May 1990 and 
August 1991 the veteran sought treatment for painful, itchy 
hemorrhoids.  Examiners noted internal and external 
hemorrhoids, some of which were thrombosed and tender.  
Examiners also noted swelling around the rectal area, 
inflammation and bloody stools.  They prescribed, in part, 
suppositories, after which the hemorrhoids resolved.  On 
separation examination conducted in September 2001, the 
veteran did not report hemorrhoids and the examiner did not 
examine the veteran's anus and rectum.

Since discharge, the veteran has not sought treatment for 
hemorrhoids.  He has, however, undergone a VA examination.  
During that examination, conducted in May 2002, the veteran 
reported that he had been having external hemorrhoids since 
the 1980s, had not had a flare-up of hemorrhoids since 1999, 
experienced such flare-ups of burning and itching with no 
bleeding, every two to three years, found over-the-counter 
medication helpful, and had not undergone hemorrhoidal 
surgery.  The examiner noted one small, non-thrombosed, non-
tender, external hemorrhoid.  

The above evidence establishes that, in service, the veteran 
experienced more frequent, more severe recurrences of 
hemorrhoids.  By his own admission, since discharge, he has 
not had a flare-up of such hemorrhoids.  While an examiner 
noted an external hemorrhoid during the veteran's VA 
examination, he described such hemorrhoid as small, non-
thrombosed and non-tender.  Such hemorrhoid may not be 
considered more than moderate in severity.  In sum, the 
veteran has infrequent recurrences of external hemorrhoids, 
which are no more than moderate in severity.  

In light of the foregoing, the Board concludes that the 
criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  In reaching this decision, 
the Board considered the complete history of the disability 
at issue as well as the current clinical manifestations and 
the effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  The evidence in this 
case is not in relative equipoise; therefore, the veteran may 
not be afforded the benefit of the doubt in the resolution of 
this claim.  Rather, as a preponderance of the evidence is 
against the claim, it must be denied.

3.  Residuals of Jaw Injury

The RO has evaluated the veteran's jaw disability as 
noncompensably disabling pursuant to 38 C.F.R. § 4.150, DC 
9903.  This DC provides that a 10 percent evaluation is 
assignable for moderate nonunion of the mandible.  A 20 
percent evaluation is assignable for severe nonunion of the 
mandible.  38 C.F.R. § 4.150, DC 9903 (2005).  A rating under 
this DC is dependent upon the degree of motion and relative 
loss of masticatory function.  38 C.F.R. § 4.150, Note 
following DC 9903 (2005).

Based on these criteria and the evidence discussed below, the 
Board finds that the veteran's jaw disability picture does 
not more nearly approximate the criteria for a compensable 
evaluation.

During active service, the veteran sought treatment for 
dental pain on multiple occasions.  Early in service, 
examiners noted that the veteran had a class II, division 2 
malocclusion.  Later, in 1985, the veteran damaged his 
mandible in a tank accident.  Such injury necessitated 
subsequent orthodontic treatment, including the placement of 
crowns and root canals.       

Since discharge, the veteran has not sought dental treatment 
for residuals of the 
in-service dental trauma.  He has, however, undergone a VA 
examination.  During that examination, conducted in July 
2002, the veteran did not report any residuals of the trauma.  
The examiner noted that the veteran had slight pain on 
palpation of several muscles of mastication and normal range 
of mandibular movement.  He diagnosed an angle class II 
division 2 malocclusion, myofascial pain and bruxism.  He 
explained that not all of the orthodontic work performed in 
service was necessary due to the trauma; rather, some of it 
was done for aesthetic reasons or as a result of severe 
attrition secondary to the preexisting malocclusion.

The above evidence establishes that the veteran's jaw 
disability manifests as slight pain on palpation of several 
muscles of mastication, but does not cause loss of motion of 
the mandible or any other loss of masticatory function.  

In light of this fact, the Board concludes that the criteria 
for an initial compensable evaluation for residuals of a jaw 
injury have not been met.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  The evidence in this 
case is not in relative equipoise; therefore, the veteran may 
not be afforded the benefit of the doubt in the resolution of 
this claim.  Rather, as a preponderance of the evidence is 
against the claim, it must be denied.


ORDER

Service connection for left shoulder pain, including as due 
to an undiagnosed illness, is denied.

Service connection for a right ankle sprain, including as due 
to an undiagnosed illness, is denied.

Service connection for erectile dysfunction, including as due 
to an undiagnosed illness, is denied.

Service connection for increased/elevated cholesterol, 
including as due to an undiagnosed illness, is denied.

Service connection for residuals of vaccinations, P-tab, 
gamma globulin and anthrax is denied. 

An initial 10 percent evaluation for residuals, puncture 
wound of right thumb, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.

An initial compensable evaluation for hemorrhoids is denied.  

An initial compensable evaluation for residuals, jaw injury, 
is denied. 


REMAND

Additional development is necessary before the Board can 
decide the veteran's claims of entitlement to service 
connection for chest pain and gastrocnemius pain, right leg, 
both including as due to an undiagnosed illness, and 
entitlement to higher initial evaluations for degenerative 
joint disease of the cervical spine and right shoulder, 
residuals, tendinitis, right and left wrists, patellofemoral 
pain syndrome, right and left knees, and vision impairment of 
the left eye.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
these particular claims, the RO has not yet satisfied its 
duty to assist.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations are necessary.  The RO afforded the veteran such 
an examination in May 2002, but for the reason that follows, 
the report of that examination is inadequate for deciding the 
claims being remanded. 

The veteran asserts that he has chest and right leg pain that 
is due to his period of active service.  Medical 
professionals have objectively confirmed such pain, but 
during the veteran's VA examination, the examiner did not 
attribute that pain to a particular disorder or opine whether 
such a symptom could be due to an undiagnosed illness 
secondary to the veteran's service in the Persian Gulf.  The 
examiner instead indicated that he could not attribute the 
pain to any acute or chronic medical condition.  In light of 
this fact, the veteran's claims of entitlement to service 
connection for chest pain and gastrocnemius pain, right leg, 
both including as due to an undiagnosed illness, must be 
remanded so that the RO can afford the veteran another 
examination, during which an examiner can address the 
aforementioned matter.

The veteran also asserts that the initial 10 percent 
evaluation assigned his degenerative joint disease, cervical 
spine, does not accurately reflect the severity of his 
cervical spine symptomatology.  He contends that there is 
neurological involvement manifested by numbness of the arms, 
which is associated with such disability.  During the 
veteran's May 2002 VA general medical examination, the 
examiner noted a marginally positive left cubital fossa 
Tinel's sign, but did not comment on whether such a sign is 
indicative of neurological impairment secondary to the 
veteran's cervical spine disability.  The examiner also did 
not conduct further neurological testing to determine the 
validity of the veteran's complaints of numbness in the arms 
secondary to his cervical spine disability.  In light of this 
fact, the veteran's claim of entitlement to a higher initial 
evaluation for degenerative joint disease of the cervical 
spine must be remanded so that the RO can afford the veteran 
another examination, during which an examiner can evaluate 
and discuss more comprehensively the severity of the 
veteran's cervical spine disability.  

The veteran also asserts that the initial noncompensable 
evaluations assigned his right shoulder and left and right 
wrist disabilities and the initial 10 percent evaluations 
assigned his left knee and right knee disabilities do not 
accurately reflect the severity of his right shoulder, 
bilateral wrist and bilateral knee symptomatology.  He 
contends that each disability causes pain, including on 
motion.  He also asserts that there is neurological 
involvement associated with some of these disabilities.  The 
veteran's service medical records, dated from the 1980s to 
2002, support these assertions.  

To the contrary, in the report of the May 2002 VA general 
medical examination, the examiner notes the veteran's reports 
of right shoulder, bilateral wrist and bilateral knee pain 
and then comments that, on repeat testing, there is no right 
shoulder, bilateral wrist and bilateral knee pain.  The 
examiner does not indicate whether the veteran experienced 
pain during initial testing.  Such a finding is pertinent 
particularly with regard to the claims for initial 
compensable evaluations for right shoulder and bilateral 
wrist disabilities because, if there is objectively confirmed 
pain, as is noted in the service medical records, compensable 
evaluations would be warranted.  Therefore, more precise 
findings, including pursuant to DeLuca, 8 Vet. App. at 206-7, 
must be made during an examination scheduled on remand.  
Also, given the veteran's complaints of neurological 
involvement, on remand, the veteran must be afforded an 
opportunity to undergo a neurological evaluation.  

Finally, the veteran asserts that the noncompensable 
evaluation initially assigned his vision impairment of the 
left eye does not accurately reflect the severity of his left 
eye symptomatology.  Such symptomatology reportedly includes 
throbbing, vision loss and dryness.  

The RO has evaluated the veteran's left eye disability as 
noncompensably disabling pursuant to 38 C.F.R. § 4.84a, DC 
6009.  This DC provides that unhealed injuries of the eye are 
to be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  A 10 percent 
evaluation is the minimum to be assigned during active 
pathology.  

The veteran underwent any eye examination in May 2002, during 
which he reported
the aforementioned symptoms.  The examiner then performed a 
comprehensive
evaluation, but did not indicate whether such reported 
symptoms were active,
and if so, whether they resulted from the veteran's in-
service left eye trauma.  Such
an opinion is needed on remand to determine whether a 
compensable evaluation is
assignable for an unhealed injury of the eye under DC 6009. 

This case is REMANDED for the following action:

1.  AMC should afford the veteran a VA 
examination of his chest for the purpose 
of determining the etiology of the 
veteran's chest pain.  AMC should provide 
the examiner with the veteran's claims 
file for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should: 

a) note all symptoms associated with 
the veteran's chest, including, if 
appropriate, pain; 

b) if the veteran's reported symptom 
of chest pain objectively exists, 
opine whether such pain is due to a 
specific disease entity;  

c) if the pain or any other chest 
symptom is found to be due to a 
specific disease entity, opine 
whether it is at least as likely as 
not etiologically related to the 
veteran's period of active service, 
including documented in-service 
chest complaints;  

d) for each chest symptom not shown 
to be due to a specific disease 
entity, indicate whether the symptom 
represents an objective indication 
of chronic disability resulting from 
an undiagnosed illness related to 
the veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness, such 
as fibromyalgia, which is defined by 
a cluster of signs or symptoms; 

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  AMC should afford the veteran a VA 
examination of his right leg for the 
purpose of determining the etiology of 
the veteran's gastrocnemius pain.  AMC 
should provide the examiner with the 
veteran's claims file for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should: 

a) note all symptoms associated with 
the veteran's right leg, including, 
if appropriate, pain; 

b) if the veteran's reported symptom 
of right leg pain objectively 
exists, opine whether such pain is 
due to a specific disease entity;  

c) if the pain or any other right 
leg symptom is found to be due to a 
specific disease entity, opine 
whether it is at least as likely as 
not etiologically related to the 
veteran's period of active service, 
including documented in-service 
right leg complaints;  

d) for any right leg symptom not 
shown to be due to a specific 
disease entity, indicate whether the 
symptom represents an objective 
indication of chronic disability 
resulting from an undiagnosed 
illness related to the veteran's 
Persian Gulf War service, or a 
medically unexplained chronic 
multisymptom illness, such as 
fibromyalgia, which is defined by a 
cluster of signs or symptoms; 

e) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  AMC should afford the veteran VA 
orthopedic and neurological examinations 
of his cervical spine for the purpose of 
determining the severity of the veteran's 
service-connected cervical spine 
disability.  AMC should provide the 
examiners with the veteran's claims file 
for review and ask the examiners to 
confirm in their written reports that 
they conducted such reviews.  Following 
comprehensive evaluations, during which 
all indicated studies are conducted, the 
examiners should: 

a) diagnose any cervical spine 
disability shown to exist;

b) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's 
cervical spine disability, including 
the degrees of lost active and 
passive spine flexion and extension; 

c) specifically indicate whether the 
veteran has ankylosis of the 
cervical spine, and if so, describe 
the nature of that ankylosis; 

d) consider whether the veteran's 
cervical spine disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
beyond that which is observed 
clinically; 

e) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

f) identify any evidence of 
neuropathy or other nerve 
involvement due to the cervical 
spine disability, to include reflex 
changes and/or muscle spasm; 

g) if appropriate, identify any 
functional impairment of the upper 
extremities due to cervical disc 
disease, and assess the frequency 
and duration of any attacks of such 
disease, to specifically include an 
assessment of any incapacitating 
episodes of disc disease 
necessitating bed rest prescribed by 
a physician during a 12-month 
period; and

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  AMC should afford the veteran VA 
orthopedic and neurological examinations 
of his right shoulder for the purpose of 
determining the severity of the veteran's 
service-connected right shoulder 
disability.  AMC should provide the 
examiners with the veteran's claims file 
for review and ask the examiners to 
confirm in their written reports that 
they conducted such reviews.  Following 
comprehensive evaluations, during which 
all indicated studies are conducted, the 
examiners should: 

a) diagnose any right shoulder 
disorder shown to exist;

b) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's 
right shoulder disability; 

c) specifically indicate whether the 
veteran has limitation of motion of 
the right arm at shoulder level, 
midway between side and shoulder 
level, or to 25 degrees from the 
side; 

d) specifically indicate whether the 
veteran has ankylosis of the 
scapulohumeral articulation, and if 
so, describe the nature of that 
ankylosis; 

e) consider whether the veteran's 
right shoulder disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
beyond that which is observed 
clinically; 

f) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

g) identify any evidence of 
neuropathy or other nerve 
involvement due to the right 
shoulder disability, to include 
reflex changes; and 

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  AMC should afford the veteran VA 
orthopedic and neurological examinations 
of his wrists for the purpose of 
determining the severity of his service-
connected left and right wrist 
disabilities.  AMC should provide the 
examiners with the veteran's claims file 
for review and ask the examiners to 
confirm in their written reports that 
they conducted such reviews.  Following 
comprehensive evaluations, during which 
all indicated studies are conducted, the 
examiners should: 

a) diagnose any wrist disorders 
shown to exist;

b) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's left 
and right wrist disabilities; 

c) specifically indicate whether the 
veteran has limitation of motion of 
either wrist with palmar flexion 
limited in line with the forearm, or 
dorsiflexion of less than 15 
degrees; 

d) specifically indicate whether the 
veteran has ankylosis of either 
wrist, and if so, describe the 
nature of that ankylosis; 

e) consider whether the veteran's 
left wrist disability or right wrist 
disability causes functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use in terms of additional 
loss of motion beyond that which is 
observed clinically; 

f) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

g) identify any evidence of 
neuropathy or other nerve 
involvement due to the left wrist 
disability or right wrist 
disability, to include reflex 
changes; and 

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  AMC should afford the veteran VA 
orthopedic and neurological examinations 
of his knees for the purpose of 
determining the severity of his service-
connected left and right knee 
disabilities.  AMC should provide the 
examiners with the veteran's claims file 
for review and ask the examiners to 
confirm in their written reports that 
they conducted such reviews.  Following 
comprehensive evaluations, during which 
all indicated studies are conducted, the 
examiners should: 

a) diagnose all knee disorders shown 
to exist, including, if appropriate, 
arthritis (confirmed by x-ray 
findings); 

b) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's left 
and right knee disabilities; 

c) specifically indicate whether the 
veteran has recurrent subluxation, 
lateral instability and/or ankylosis 
of either knee; 

d) characterize any recurrent 
subluxation or lateral instability 
shown to exist as slight, moderate 
or severe; 

e) characterize any ankylosis as 
favorable in angle, at full 
extension or in slight flexion 
between 0 degrees and 10 degrees, or 
as unfavorable in angle, in flexion 
between 10 degrees and 20 degrees, 
or in flexion between 20 degrees and 
45 degrees, or as extremely 
unfavorable in angle, in flexion at 
45 degrees or more; 

f) note whether the veteran uses an 
ambulation aid, which might be 
indicative of knee instability; 

g) consider whether the veteran's 
left knee disability or right knee 
disability causes functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use in terms of additional 
loss of motion beyond that which is 
observed clinically; 

h) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

i) identify any evidence of 
neuropathy or other nerve 
involvement due to the left knee 
disability or right knee disability, 
to include reflex changes; and 

j) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

7.  AMC should afford the veteran a VA 
examination of his left eye by an eye 
specialist for the purpose of determining 
the severity of his service-connected 
left eye disability.  AMC should provide 
the examiner with the veteran's claims 
file for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should: 

a) record all left eye symptoms the 
veteran reports;

b) note all left eye symptoms 
objectively shown to exist, 
including, if appropriate, 
impairment of visual acuity, field 
loss and/or pain, 

c) indicate whether any symptom 
shown to exist represents an active 
residual of the veteran's in-service 
left eye trauma; 

d) describe the nature, frequency, 
severity and duration of each such 
symptom; and

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

8.  Once all development is completed, the 
RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


